Citation Nr: 1425210	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-31 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  He is a Vietnam veteran who earned the Combat Infantryman Badge (CIB) and was awarded the Purple Heart Medal.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied an increased evaluation for PTSD.

In February 2013, the Board denied the Veteran's increased rating claim.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a December 2013 Joint Motion for Remand (JMR) and January 2014 Court Order, the Board's decision was remanded for compliance with instructions in the JMR.  The basis for the JMR included the Board's failure to address all symptomatology regarding the Veteran's service-connected PTSD.

When the Board decided the PTSD claim, it remanded several other claims for additional evidentiary development by the agency of original jurisdiction (AOJ).  It appears clear from the record made available to the Board that no action has been taken on the Board's remand.  This may have been because the file was not returned to the AOJ during the pendency of the appeal to the Court.  Nevertheless, the AOJ should continue to address the Board's remand and return the case to the Board if not all the benefits to be addressed on remand are granted.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms that are fairly well controlled by medications, resulting in a minimal or mild effect on social and occupational functioning.

CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

In a February 2013 decision, the Board determined that all requisite duties to notify and assist had been met, to include assisting the Veteran by providing him with an adequate VA examination.  In that decision, the Board found that an August 2009 VA examination was adequate for adjudication purposes.  The examiner reviewed the claims file, considered the Veteran's medical history and current symptomatology, and described in full the manifestations of his PTSD.  

Notably, the parties' JMR includes no reference to any deficiency in this regard.  Furthermore, after the matter was returned to the Board, the Veteran was given 90 days to submit any additional argument or evidence.  In light of this history and the evidence and arguments of record, the Board finds that all requisite duties to notify and assist have been met in this case.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Service connection for PTSD was granted by a July 2004 rating decision, and an initial 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.130, DC 9411.  This evaluation was continued by a January 2010 rating decision.

The Veteran seeks an evaluation in excess of 10 percent for PTSD.  Specifically, his representative contends that a 30 percent evaluation is warranted.  See April 2012 Informal Hearing Presentation at 7.

DC 9411 is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 10 percent evaluation is warranted when the medical evidence of record shows occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during period of significant stress or symptoms; or, when symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, DC 9411.  

A 30 percent valuation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-car, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

A Global Assessment of Functioning (GAF) score represents the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness," is also important in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v.  Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social,  occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American  Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV).  

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2013); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

A May 2007 VA mental health record shows that the Veteran was compliant with his psychiatric medications and was "doing much better."  He was sleeping better and his memory was intact.  Hygiene and grooming were fair.  Speech and motor activity were normal.  Behavior and attitude were good.  His mood was mildly depressed with a full affect.  No perceptual disturbances were reported.  Thought content was clear and logical.  Judgment and insight were good.  A GAF score of 50 was assigned.

In March 2008, the Veteran reported decreased motivation during the day despite being compliant with his medications.  His PTSD symptoms were tolerable and improved.  Hygiene and grooming were fair.  Speech was normal and motor activity were slow.  Behavior and attitude were good.  Mood was euthymic with a full affect.  No perceptual disturbances were reported.  Thought process and content were clear, logical, and coherent.  Memory was intact.  Judgment and insight were good.  The Veteran denied suicidal ideation.  A GAF score of 50 was assigned.
 
In December 2008, the Veteran became a resident at the Dallas VAMC Transitional Care Unit (TCU) for treatment of his physical disabilities.  A mental health record indicates that he had been married for 42 years and that his wife was his best friend.  He stated that his PTSD symptoms had increased since staying at the TCU, which he attributed to hearing other veterans talk about their war experiences.  He had nightmares, startled easily, and avoided crowds.  He always sat with his back to the wall.  The Veteran's mood was euthymic and his affect was bright with appropriate moments of laughter.  He was alert, oriented, pleasant, and cooperative.  

In January 2009, the Veteran reported feeling frustrated and disappointed because his legs were not getting better.  He stated that he would "definitely" need psychology services if his symptoms worsened.  He denied current symptoms of depression and suicidal/homicidal ideation.  He reported having fleeting thoughts of suicide many times when at home.  He felt useless and did not like to depend on his wife.  The Veteran expressed his intention to quit smoking.

In May 2009, the Veteran reported that he had been practicing his interpersonal skills at home in conversations with his wife.  His wife had commented that he seemed more "human."  He reported improved mood and sleep, although he still had nights when he could not sleep due to pain.  He only smoked in the evenings when he was awakened from pain.  The Veteran also reported being on alert for danger.  However, he had gone to a crowded store recently and was able to buy groceries and enjoy being with his wife rather than getting anxious or agitated.  His mood was euthymic, as evidenced by his laughing and joking.  His questions reflected a high level of insight.  There were no signs of suicidal/homicidal ideation.

In June 2009, the Veteran reported occasional memory problems.  He often had trouble fully attending to things because he was "listening for a sniper and watching the doors."  He reported that he continued to struggle with feeling "weak" by talking about his problems, but had come to realize that many of his health and interpersonal difficulties were the result of avoiding and ignoring his feelings, and that he was happy to be working on these problems.  He also reported that his mood had continued to improve and that he did not get as sad as he used to.

In July 2009, the Veteran reported that he had learned the skill of perspective taking, and that this skill would help him have empathy for others and help keep his anger under control.

In August 2009, the Veteran expressed his anticipation of being discharged the following month.  He had smoked his last cigarette earlier that day.  No mood disturbance was endorsed.  

The Veteran submitted to a VA PTSD examination in August 2009.  He complained that the 10 percent rating was a "slap in the face."  He explained that he had numerous decorations, including the CIB and PH, and that he knew veterans with much less combat experience who received higher ratings for PTSD.  The examiner explained that "the rating is based upon the level of disability and not on the merits of his service."  The Veteran reportedly accepted this, but still felt slighted.  He reported that his PTSD symptoms "continued to be active."  He endorsed daily intrusive memories, nightmares about once every two weeks, and flashbacks brought on by tall grass around his home.  He could not stand in lines.  He avoided having his back exposed when in a public place.  He was strongly security-focused and reported having no friends, avoiding crowds, being hypervigilant, and startling easily.  He reported significant sleep disturbance, with the examiner noting that the Veteran had sleep apnea and chronic pain.  He also endorsed irritability and anger outbursts.  He was not very socially active, and complained of being "significant[ly] hampered" by his medical conditions.  However, the Veteran noted "some improvement in symptoms associated with psychotherapy."  He also reported a stable home environment.  The quality of his marriage was good, and he had close relationships with immediate family members.  The Veteran related that he had experienced significant depression in 2006.  (The Board notes that this evidence is outside the appeal period.)  The examiner opined that the severity of the Veteran's PTSD symptoms "have remained at approximately the same level" since the May 2004 VA examination.  The examiner found that the Veteran's "capacity for adjustment" had changed, and acknowledged his depressive symptoms, but attributed these conditions to declining physical health.  He noted that the Veteran continued to reside at the Dallas VAMC TCU for treatment of physical disabilities.  

Upon examination, the Veteran's grooming and hygiene were noted as fair.  Eye contact was good.  Psychomotor activity was within normal limits.  His manner of interaction was somewhat irritable, but generally cooperative.  His speech was somewhat mumbled, but he was verbal and well understood.  Thought processes were clear, logical, goal directed, and coherent.  Thought content was relevant and appropriate.  There was no history of suicidal/homicidal ideation.  He reportedly was "pretty moody."  Attention and concentration skills were fair.  Short-term memory appeared to be somewhat impaired as he recalled only one word after five minutes.  He was able to recall two additional words (out of a total of three) with category prompts.  He had difficulty spelling his first name in reverse.  Abstract reasoning skills and social judgment were intact, and psychological insight appeared to be partial.  Although the Veteran no longer worked, the examiner noted that any effect of PTSD symptomatology on occupational and social functioning was mild.  He noted that the Veteran had worked as a postal clerk for 28 years.  The examiner also concluded that the Veteran's PTSD symptoms did not significantly limit activities of daily living.  The examiner opined that the severity level of the Veteran's symptoms was moderate and assigned a GAF score of 55.  He noted that the Veteran believed his PTSD warranted a higher rating principally based on the merits of his service and not on the level of disability.

In November 2009, the Veteran reported that he was doing okay as long as he continued to take his medication.  He still had nightmares once a week.  The assessment was PTSD with depression, stable on current medications.

On the basis of the entire record, the Board concludes that the criteria for a rating in excess of 10 percent for the Veteran's PTSD have not been met.  Progress notes reveal that the Veteran has developed good coping, interpersonal, and problem-solving skills.  The August 2009 VA examiner noted that the Veteran had close relationships with his wife and immediate family members.  The examiner and numerous mental health professionals have indicated that the Veteran is cooperative, pleasant, and fully oriented on interview, demonstrating insight and judgment as well as clear thought and communication.  In addition, there is objective evidence of goal-directed and normal speech.  The August 2009 VA examiner specifically noted that there had been no significant change in the Veteran's symptoms in the five years that had elapsed since a May 2004 VA examination.  The record does not reflect that the Veteran experiences anxiety, panic attacks, or mild memory loss for names, directions, or recent events to the degree that he would meet the criteria for a 30 percent evaluation.  The Board acknowledges the Veteran's claim that he experiences memory loss.  However, in viewing the evidence of record in its entirety, the Board finds that the overall disability picture most closely approximates that contemplated by a 10 percent evaluation throughout the claim period.  

Furthermore, the record does not show that the Veteran's PTSD has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as is required for a 30 percent evaluation, the next highest available.  See 38 C.F.R. § 3.130, DC 9411.  Indeed, the August 2009 VA examiner opined that the Veteran's PTSD symptoms would have only a mild effect on occupational and social functioning.  Although varied symptoms have been described, such as at the 2009 VA examination and in other records like a September 2006 neuropsychology record, it must be kept in mind that it is the effect of the symptoms that matters.  In short, despite a long list of symptoms that might be extracted from the record, it is the occupational and social effects of these symptoms that determine the rating to be assigned.  The rating criteria identify the type of symptoms that typically cause certain levels of occupational and social impairment, but the salient point to be made in a case like the Veteran's is that, when occupational and social impairment due to his symptoms does not cause a decrease in work efficiency or inability to perform, or a reduction in reliability or productivity, or deficiencies in most areas, it may not be said that the criteria for a higher rating are met.  As noted by the VA examiner, the effect of his disability on occupational and social functioning is mild, which is consistent with the criteria for a 10 percent rating.

The Board also acknowledges the Veteran's depressive symptoms and change in his "capacity for adjustment" but notes that the VA examiner attributed these problems to the Veteran's declining physical health.  Although progress notes reflect an altered mental status during a hospital stay, this was attributed to the opiate medication that the Veteran was taking for his bilateral leg disability.  If it is not possible to separate the effects of any service-connected disability from any non-service-connected disability, such symptoms should be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet App. 181, 182 (1998).  In contrast, because the aforementioned problems have been specifically found to be related to his physical disabilities, they cannot be attributed to the service-connected PTSD.

The Veteran's representative contends that the Veteran's GAF scores of 50 and 55 are essentially indicative of moderate symptoms, which are consistent with a higher evaluation, and points to the August 2009 VA examiner's description of the Veteran's PTSD symptoms as "moderate."  However, the Board finds that this evidence is not consistent with the symptoms, or more importantly the effect of the symptoms, described by the examiner himself or various medical professionals.

The Board has considered the Veteran's contention that his PTSD is more disabling than contemplated by the current evaluation of 10 percent.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the competent and credible medical evidence evaluating the true severity of his PTSD as reflected in the August 2009 VA examination report and treatment records.  In this regard, the Board finds that the clinical assessments of objective medical professionals have more probative value and carry more weight than the assertions of a lay person without such a medical background.  For these reasons, greater evidentiary weight is placed on the findings in the medical records than the Veteran's lay statements.

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD.  Based upon the record, the Board must conclude that at no time during the claim period has this disability been more disabling than currently rated.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the schedular evaluation in this case is adequate.  The Veteran's service-connected PTSD is manifested by a number of symptoms, each of which, and its resulting impairment, is contemplated by the rating criteria.  A review of the treatment records and August 2009 VA examination report fails to reveal exceptional or unusual symptomatology.  Nor does the Veteran assert that he experiences problems not contemplated by the rating criteria.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

A request for a total disability rating based on individual unemployability (TDIU) is not a separate claim for benefits but, rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, there has been no suggestion that the Veteran's PTSD has caused him to be unable to work.  

The Board finds that the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does is therefore not helpful, and the claim must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an increased evaluation for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


